DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 10-12 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (20110219958) in view of Colston (WO2016153547) and Cordrey (2708925).
Noble teaches with respect to Independent claim 1 an outdoor cooking station configured to independently cook food with separate cooking modes and fuel sources (par. 0067), one of the cooking modes configured to burn pellet elements (par. 0067; pieces of wood and charcoal taken as pellet shaped) to produce heated smoke (par. 0067), the outdoor cooking station comprising:

The first and second cooking portion being dedicated to cooking independent of each other with separate cooking modes (par. 0067; with/without smoke par. 0070).
The upper cooking portion including gas burner elements (par. 0067 cook without smoke par. 0070; burners ref. 53 par. 0070 conventional grill) extending below an upper edge of the main body (par. 0058 bottom; fig. 10), the gas burner heating element position to heat a cooking surface associated with the upper cooking portion of the main body (fig. 10 ref. 27; par. 0070; conventional grill), the lower cooking portion of the main body extending to define a chamber (par. 0059; fire box ref. 65 through ref. 23; “extending to define” lid closed), the chamber being accessible with a door pivotably coupled to the main body (par. 0059; hingedly attached; alternatively fig. 16a ref. 108), the chamber including an upper region (fig. 10 above ref. 25) and a lower region (fig. 16a ref. 65; par. 0059; fig. 10 ref. 21) separated by an inner panel (fig. 10 ref. 55; fig. 16a wall comprising vent ref. 75; par. 0059 last 3 lines; support), the upper region including a grill cooking surface suspended within the upper region (fig. 10 ref. 25), the lower region including an electrical heating element (fig. 15 ref. 55) sized and configured to electrically heat the pellet elements to supply the heated smoke to the upper region (par. 0070 Burners may comprise electric heating elements; fig. 15 arrow direction).
Noble teaches with respect to Independent claim 15, a method for cooking food in the outdoors (grill), the method comprising: providing an outdoor cooking station (fig. 1; where it is noted “outdoor” is taken with respect to intended use of a grill or smoker) with a main body (fig. 1 ref. 10) extending to define an upper cooking portion (par. 0067; fig. 1 ref. 27 upper grate area) and a lower cooking portion (fig. 1 below ref. 27; fig. 38 above ref. 25), the upper cooking portion including gas burner heating elements (fig. 38 rf. 55) for heating a first cooking surface positioned adjacent an upper edge of the main body (fig. 1 ref. 27), the lower cooking portion defining a chamber (fig. 38; fig. 1 area within) configured to hold heat therein and accessible with a door (fig. 1 ref. 29) pivotably coupled to the main body (fig. 1 ref. 29; par. 0046; hingedly attached to simultaneously cover chamber), the lower cooking portion separated by a removable inner panel (fig. 16a ref. 65 wall including opposite vent opening; whole removable) fig. 38 area below and encompassing grill ref. 25 or par. 0087 metal can bottom) to define an upper region (fig. 38 above grill plate ref. 25) and a lower region of the chamber (fig. 38 any area below grill plate ref. 25 and encompassing area comprising ref. 55 and 189).

Heating the chamber by burning the pellet elements with an electrical heating element (fig. 1, fig. 38 ref. 55 par. 0070 burners may comprise electric heating element fig. 38 ref. 189; par. 0067; pieces of wood; charcoal) to generate smoke (par. 0067 col. 2 line 1) to generate smoke so that heated smoke moves from the lower region and through a smoke opening defined in the inner panel to (fig. 16a, 16b; panel relative vent opening) to fill the upper region to heat the food on the grill cooking surface (par. 0067; ref. surface 25) and heating the first cooking surface (fig. 1, ref. 27; par. 0067 lines 1-2 on surface 27) with the gas burner elements (fig. 1, fig. 38 ref. 55) for cooking other food (par. 0046 last 11 lines; bread, vegetable) on the first cooking surface simultaneously while cooking food on the grill cooking surface (par. 0087 fig. 38; par. 0067 lines 1-2 including food on ref. 27) where it is noted the grill cooking surface and griddle cooking surface are not claimed relative an axis to another.
With respect to opening the door, though silent to opening, Noble does teach closing the cover (par. 0067) and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach opening the cover taught by Noble for its art recognized purpose of providing access to the interior of the grill to place the food therein or charge with burner pellets as taught by Noble (par. 0067).
Noble teaches with respect to Independent claim 19 an outdoor cooking station configured to independently cook food with separate cooking modes and fuel sources (par. 0067), one of the cooking modes configured to bum pellet elements (par. 0067; pieces of wood and charcoal taken as pellet shaped) to produce heated smoke (par. 0067), the outdoor cooking station comprising:
a main body extending to define an upper cooking portion (par. 0046; relative burner par. 0049 fig. 10 ref. 27) and a lower cooking portion (par. 0049 ref. 25) for cooking in the separate cooking modes (par. 0067; smoke, grill), 
The first and second cooking portion being dedicated to cooking independent of each other with separate cooking modes (par. 0067; with/without smoke par. 0070).
The upper cooking portion including gas burner elements (par. 0067 cook without smoke par. 0070; burners ref. 53 par. 0070 conventional grill) extending below an upper edge of the main body (par. 0058 bottom; fig. 10), the gas burner heating element position to heat a cooking 
The second cooking portion of the main body extending to define a smoke chamber (fig. 14, 15), the smoke chamber being accessible with a door pivotably coupled to the main body (par. 0059; hingedly attached; alternatively fig. 16 ref. 108), the smoker chamber including an upper smoker region (fig. 10, fig. 14, 15, fig. 16a, any are above wood support last 3 lines par. 0070) and a lower smoker region separated by an inner panel (par. 0070; below wood support; alternatively below relative smoke direction), the upper smoker region including a grill cooking surface suspended within the upper smoker region (fig. 10, 14, 16a ref. 25), the lower smoker region including an electrical heating element sized and configured to electrically burn the pellet elements (par. 0070 Burners may comprise electric heating elements) to supply the heated smoke to the upper smoker region of the second cooking portion (par. 0057; fig. 10, 14, 16a).
Noble teaches a grill for combination grilling and smoking of foods with combustible material.  Thus one of ordinary skill in the art would have been motivated to look to the art of smokers and more specifically grills comprising fuel element including wood elements for smoking as taught by Colston.
With respect to Independent claims 1, 15 and 19, since Noble a fire box for burning fuel (par. 0059) and producing and providing smoke to the cooking area selectively, since Colston teaches a same desired firebox for producing smoke and since Colston teaches the first and second cooking cavities for preparing food in the same or separate cooking modes (pg. 17 cones 1-12).  It would have been obvious to one of ordinary skill in the art to teach the combination cooking area as taught by Noble for cooking with different cooking modes comprising dedicated upper and lower cooking portion as taught by Colston thus achieving the advantage of multiple cooking modes as desired by Noble with the additional benefit of preparing a second food at a same time with a different cooking environment as Colston and achieving a same combination cooking as taught by Noble (par. 0067).
Noble teaches a burn box filled with pieces of wood which is ignited (par. 0067) for imparting a natural wood smoke flavor (par. 0067).  Noble teaches providing a burn box and a charge of wood pieces however stoking a conventional barbeque requires considerable time investment and caution (par. 0067) thus offering a solution which would not require such time and caution, i.e. continuing to cook with burner elements (par. 0067).
Thus since Noble recognizes the limitation of the fire box comprising only a single charge of wood pieces (par. 0067) and Colston teaches a same fire box and wood pieces, i.e. 
Alternatively, since broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the pellet feeding system of Colston into the fuel burning system of Noble thus providing the advantage of automatically refilling the firebox as need as opposed manual observation and re-filling thus achieving a solution to the problem recognized by Noble that stoking a conventional barbeque requires considerable time investment and caution (par. 0067).
More specifically, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the pellet feeding system of Colston into the fuel burning system of Noble coupled to the main body (fig. 5), the pellet feeder system including a hopper (fig. 5 ref. 120) and a feeder (fig. 5 ref. 134), the hopper defining an opening adjacent a lower end of the hopper (fig. 5 ref. 120 bottom) and the hopper configured to hold the pellet elements (fig. 5 ref. 120; wall), the feeder positioned adjacent the opening defined in the hopper such that the feeder is configured to rotate (fig. 5 ref. 134 pg. 13 lines 34-38) so as to deliver the pellet elements from the opening defined in the hopper to the lower region of the chamber and adjacent the electrical heating element of the lower cooking portion (fig. 5; pg. 13 lines 34-38) thus providing the advantage of automatically refilling the firebox as need as opposed to being forced to use a second different cooking method and achieving a solution to the problem recognized by Noble that stoking a conventional barbeque requires considerable time investment and caution (par. 0067).
Noble teaches a combination cooking unit including grilling, the first cooking surface (ref. 27), in a use state, is substantially parallel relative to the second cooking surface (ref. 25) thus one of ordinary skill in the art would have been motivated to look to the art of grill and more specifically the art of combination cooking grills as taught by Cordrey.
Thus since Noble teaches a cooking surface 27 above the grill surface 25 for optionally cooking more than one food.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the grill cooking surface of ref. 27 with that of “other 
With respect to claims 2 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the grill cooking surface of ref. 27 with that of “other known structures useful for supporting foods to be heated over a heat source” as taught by Noble (par. 0046 last 11 lines) such as a griddle member (fig. 1 ref. 30) located over the grill member (fig. 1 ref. 24) as taught by Cordrey.  Thus achieving the multi-function cooking as taught by Noble with a griddle in combination with a grill as is known in the art and taught by Cordrey (col. 3 lines 16-17) and achieving the advantage of providing different cooking functions in combination with grilling as desired by both.
The main body extends vertically to define a central axis extending centrally and vertically through the main body (fig. 1 ref. 25 ref. 27), the central axis extending through the first cooking surface and the second cooking surface (fig. 1 above).
The main body defines a smoke outlet in a vertically extending panel of the main body that at least partially surrounds the chamber of the lower cooking portion (fig. 1 ref. 35).
With respect to claims 6 and 24, the inner panel defines a smoke opening therein (fig. 16a wall comprising vent ref. 75; par. 0059 last 3 lines; support), the inner panel being removable from the chamber (firebox removable).
The second cooking surface extends to define a rack, the rack extending substantially parallel relative to the first cooking surface (fig. 1 ref. 25 ref. 27) where the griddle surface is taken as above.
With respect to claims 10 and 21, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate a temperature sensor and a controller, the temperature sensor associated with the chamber and configured to sense a temperature of the chamber, the controller operably coupled to the temperature sensor and the pellet feeder system and configured to control an amount of the pellet elements being fed to the second heating element to control the temperature of the chamber as taught by Colston (pg. 18 lines 8-9; pg. 20 lines 11-21) thus achieving the advantage of reading the temperature of the chamber and regulating the wood pellet feed rate to the burner cup both for achieving the desired 
Claims 11 and 22 are taken as above with respect chamber location in view of Colston.
The main body extends vertically between the upper edge and a bottom end of the main body, the bottom end including wheels (fig. 1 ref. 7, 9) extending adjacent therefrom to facilitate portability of the main body.
Noble teaches the heating the chamber comprises feeding the pellet elements to a pellet cup in the lower region and the second heating element heating the pellet cup (par. 0087).  Thus since Noble teaches wood pieces, since Colton teaches a same wood pieces, since Noble teaches the desire to smoke the food from a top to a bottom relative airflow as is further taught by Colston in addition to Noble recognizing smoking for times upwards of 6 hours (par. 0067; 3pm-9pm) and since Noble teaches placing the solid fuel relative a burner for generating smoke.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the pellet feeder system for feeding the pellet elements to a cup comprising the heating element extending into a bottom portion of the cup as taught by Colston thus providing refill of the firebox automatically as opposed to by hand and achieving the advantage of automated refilling during cooking to achieve and maintain the temperature therein as taught by Colston and achieving a same heating of the wood pieces within the cup as opposed to outside to provide a same smoke cooking.
With respect to claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate a temperature sensor and a controller, the temperature sensor associated with the chamber and configured to sense a temperature of the chamber, the controller operably coupled to the temperature sensor and the pellet feeder system and configured to control an amount of the pellet elements being fed to the second heating element to control the temperature of the chamber as taught by Colston thus achieving the advantage of reading the temperature of the chamber and regulating the wood pellet feed rate to the burner cup both for achieving the desired cooking temperature but further to maintain the cooking temperature over an extended period of time as desired by Noble (par. 0067; 3-9pm) without manual refilling.
The first and second cooking portions are supported by the main body so as to be positioned laterally relative to each other in side-by-side arrangement (fig. 17).
The smoker chamber is at least partially defined with one or more panels, the smoker chamber including a smoke outlet defined in one of the panels (par. 0053) to facilitate releasing smoke from the smoker chamber and main body.
Response to Arguments
In response to applicant's urging with respect to Noble being silent to the claimed pellet feed system and chamber orientation, it is noted Colston teaches such and thus one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.